

Exhibit 10-w


TRUSTMARK CORPORATION
FORM OF
BONUS RESTRICTED STOCK AGREEMENT

--------------------------------------------------------------------------------

Granted <<date>> 

--------------------------------------------------------------------------------



This Bonus Restricted Stock Agreement (“Agreement”) is entered into as of
<<date>> pursuant to the 2005 Stock and Incentive Compensation Plan (the “Plan”)
of Trustmark Corporation (the “Company”) and evidences the grant of Restricted
Stock (as defined in the Plan), and the terms, conditions and restrictions
pertaining thereto, to <<name>> (the “Associate”).


WHEREAS, the Company maintains the Plan under which the Committee (as defined in
the Plan) may, among other things, award shares of the Company’s common stock
(“Stock”) to such key associates of the Company and its Subsidiaries as the
Committee may determine, subject to terms, conditions and restrictions as it may
deem appropriate; and


WHEREAS, pursuant to the Plan, the Company, upon action by the Committee, has
granted to the Associate a restricted stock award conditioned upon the execution
by the Company and the Associate of a Bonus Restricted Stock Agreement setting
forth all the terms and conditions applicable to such award;


NOW THEREFORE, in consideration of the benefits which the Company has derived
from the services rendered to it and its Subsidiaries by the Associate and of
the covenants contained herein, the parties hereby agree as follows:


1.  Award of Shares.  Under the terms of the Plan, the Company awarded to the
Associate a restricted stock award (the “Award”) effective on <<date>> (the
“Award Date”), covering <<shares>> shares of the Company’s Stock (the “Award
Shares”) subject to the terms, conditions, and restrictions set forth in this
Agreement.  


2.  Period of Restriction and Vesting in the Award Shares.


  (a)  
The period of restriction (the “Period of Restriction”) applicable to the Award
Shares is the period from the Award Date through the last day of the TARP
Period.  The “TARP Period” ends on the day all Company obligations arising from
financial assistance provided to the Company under the Troubled Asset Relief
Program Capital Purchase Program (the “CPP”) created by the U.S. Department of
the Treasury (the “Treasury Department”) pursuant to authority granted under the
Emergency Economic Stabilization Act of 2008, as amended (the “EESA”), are
satisfied as described in Section 111(b)(3)(D)(i) of the EESA, excluding any
period in which the Treasury Department only holds warrants to purchase common
stock as provided in Section 111(a)(5) of the EESA.



 (b)  
The Award Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution, during the Period of Restriction.  



  (c)  
The restrictions applicable to the Award Shares shall automatically
terminate, the Award Shares shall be fully vested and the Award Shares shall be
free of restrictions and freely transferable on the last day of the TARP Period.
 

 

--------------------------------------------------------------------------------


3.  Stock Certificates.  


  (a)  
The Company shall issue the Award Shares either: (i) in certificate form as
provided in Paragraph 3(b) below; or (ii) in book entry form, registered in the
name of the Associate with notations regarding the applicable restrictions on
transfer imposed under this Agreement.



  (b)  
Any certificates representing Award Shares shall be held by the Company until
such time as the restrictions hereunder lapse and such Award Shares become
transferable, or are forfeited hereunder.  Such certificates shall bear the
following legend:



The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Trustmark Corporation 2005
Stock and Incentive Compensation Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a Bonus Restricted Stock
Agreement dated <<date>>.  A copy of the Plan, such rules and procedures, and
such Bonus Restricted Stock Agreement may be obtained from the Secretary of
Trustmark Corporation.


  (c)  
Promptly after the lapse of the restrictions with respect to any of the Award
Shares, the Company shall, as applicable, either remove the notations on any of
the Award Shares issued in book entry form as to which the restrictions have
lapsed or deliver to the Associate a certificate or certificates evidencing the
number of Award Shares as to which the restrictions have lapsed.



  (d)  
The Committee may require, concurrently with the execution and delivery of this
Agreement, the Associate to deliver to the Company an executed stock power, in
blank, with respect to the Award Shares.  The Associate, by acceptance of the
Award, shall be deemed to appoint, and does so appoint by execution of this
Agreement, the Company and each of its authorized representatives as the
Associate’s attorney(s) in fact to effect any transfer of forfeited shares (or
shares otherwise reacquired or withheld by the Company hereunder), or any
adjustment to the number of Award Shares pursuant to Paragraph 13 below, to the
Company as may be required pursuant to the Plan or this Agreement and to execute
such documents as the Company or such representatives deem necessary or
advisable in connection with any such transfer.



4.  Voting Rights.  During the Period of Restriction, the Associate may exercise
full voting rights with respect to the Award Shares.


5.  Dividends and Other Distributions.  During the Period of Restriction, all
dividends and other distributions paid with respect to the Award Shares in cash
or property other than shares of the Company’s Stock shall be payable to the
Associate at the same time and under the same conditions as payable to other
shareholders of the Company generally.  During the Period of Restriction, all
dividends and other distributions paid with respect to the Award Shares in
shares of the Company’s Stock shall be registered in the name of the Associate,
held by the Company until payable or forfeited pursuant hereto, shall be subject
to the same restrictions on transferability and vesting as the Award Shares with
respect to which they were paid and shall, to the extent vested, be paid when
and to the extent the underlying Award Shares are vested and freed of
restrictions.


6.  Forfeiture of Award Shares.  If the Period of Restriction applicable to the
Award Shares does not end within ten (10) years after the Award Date, then the
Award Shares shall be automatically forfeited to the Company. 
 
-2-

--------------------------------------------------------------------------------


7.  Withholding Taxes.  The Company, or any of its Subsidiaries, shall have the
right to retain and withhold the amount of taxes required by any government to
be withheld or otherwise deducted and paid with respect to the Award
Shares.  The Committee may require the Associate or any successor in interest to
pay or reimburse the Company, or any of its Subsidiaries, for any such taxes
required to be withheld by the Company, or any of its Subsidiaries, and to
withhold any distribution in whole or in part until the Company, or any of its
Subsidiaries, is so paid or reimbursed.  In lieu thereof, the Company, or any of
its Subsidiaries, shall have the right to withhold from any other cash amounts
due or to become due from the Company, or any of its Subsidiaries, to or with
respect to the Associate an amount equal to such taxes required to be withheld
by the Company, or any of its Subsidiaries, to pay or reimburse the Company, or
any of its Subsidiaries, for any such taxes or to retain and withhold a number
of shares of the Company’s Stock having a market value not less than the amount
of such taxes and cancel any such shares so withheld in order to pay or
reimburse the Company, or any of its Subsidiaries, for any such taxes.  The
Associate or any successor in interest is authorized to deliver shares of the
Company’s Stock in satisfaction of minimum statutorily required tax withholding
obligations (whether or not such shares have been held for more than six months
and including shares acquired pursuant to this Award if the restrictions thereon
have lapsed).


8.  Administration of Plan.  The Plan is administered by the Committee appointed
by the Company’s Board of Directors.  The Committee has the authority to
construe and interpret the Plan, to make rules of general application relating
to the Plan, to amend outstanding awards pursuant to the Plan, and to require of
any person receiving an award, at the time of such receipt or lapse of
restrictions, the execution of any paper or the making of any representation or
the giving of any commitment that the Committee shall, in its discretion, deem
necessary or advisable by reason of the securities laws of the United States or
any State, or the execution of any paper or the payment of any sum of money in
respect of taxes or the undertaking to pay or have paid any such sum that the
Committee shall, in its discretion, deem necessary by reason of the Internal
Revenue Code or any rule or regulation thereunder, or by reason of the tax laws
of any State.


9.  Plan and Prospectus.  This Award is granted pursuant to the Plan and is
subject to the terms thereof (including all applicable vesting, forfeiture,
settlement and other provisions).  A copy of the Plan, as well as a prospectus
for the Plan, has been provided to the Associate, and the Associate acknowledges
receipt thereof.  


10.  Notices.  Any notice to the Company required under or relating to this
Agreement shall be in writing and addressed to:
 

   Trustmark Corporation     Mailing Address    248 E. Capitol Street    P.O.
Box 291    Jackson, MS 39201    Jackson, MS 39205          
 Attention:  Secretary    

 
Any notice to the Associate required under or relating to this Agreement shall
be in writing and addressed to the Associate at his or her address as it appears
on the records of the Company.


11.  Construction.  This Agreement shall be administered, interpreted and
construed in accordance with the applicable provisions of the Plan.  In
addition, this Agreement is intended to provide and evidence a grant of long
term restricted stock which does not fully vest during the period in which any
obligation arising from financial assistance provided to the Company remains
outstanding as described in Section 111(b)(3)(D)(i) of the EESA, excluding any
period in which the Treasury Department only holds warrants to purchase common
stock as provided in Section 111(a)(5) of the EESA, and shall be interpreted and
administered as such.
 
-3-

--------------------------------------------------------------------------------


12.  Compliance with Section 409A of the Internal Revenue Code.


  (a)  
It is intended that any right or benefit which is provided pursuant to or in
connection with this Award which is considered to be nonqualified deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code (a “409A benefit”) shall be provided and paid in a manner, and at such time
(i.e., at the applicable event described herein if a Section 409A payment event
or otherwise at the first Section 409A payment event thereafter consisting of a
fixed time, if any, a Section 409A disability, a Section 409A separation from
service (as described below), or a Section 409A change with respect to the
Associate in the ownership or effective control of the Company or in the
ownership of a substantial portion of its assets of the Company and including,
in the discretion of the Committee or its delegate, any applicable Section 409A
de minimis limited cashout payment rule permitted under Treasury Reg. Section
1.409A-3(j)(4)(v)) and in such form, as complies with the applicable
requirements of Section 409A to avoid the unfavorable tax consequences provided
therein for non-compliance.  Consequently, this Agreement is intended to be
administered, interpreted and construed in accordance with the applicable
requirements of Section 409A.  Notwithstanding the foregoing, the Associate and
his or her successor in interest shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Associate or
his or her successor in interest in connection with this Agreement (including
any taxes and penalties under Section 409A); and neither the Company nor any of
its affiliates shall have any obligation to indemnify or otherwise hold the
Associate or his or her successor in interest harmless from any or all of such
taxes or penalties.



  (b)  
Except as permitted under Section 409A, any 409A benefit payable to the
Associate or for his or her benefit with respect to the Award may not be reduced
by, or offset against, any amount owing by the Associate to the Company or any
of its affiliates.



  (c)  
To the extent that entitlement to payment of any 409A benefit occurs due to
termination or cessation of employment, termination or cessation of employment
shall be read to mean “separation from service” (within the meaning of Section
409A and as applicable to the Company and its affiliates).  Where entitlement to
payment occurs by reason of such termination or cessation of employment and the
Associate is a “specified employee” (within the meaning of Section 409A, as
applicable to the Company and its affiliates and using the identification
methodology selected by the Company from time to time in accordance with Section
409A) on the date of his or her “separation from service”, then payment of such
409A benefit shall be delayed (without interest) until the first business day
after the end of the six month delay period required under Section 409A or, if
earlier, after the Associate’s death.  In determining separation from service,
separation from service is determined based on the “Separation from Service”
definition in the Trustmark Corporation Deferred Compensation Plan (as in effect
on December 31, 2008), which provides, in part, that in determining separation
from service as an employee, separation from service occurs when it is
reasonably anticipated that no further services would be performed after that
date or that the level of services the Associate would perform after that date
(whether as an employee or independent contractor) would permanently decrease to
less than 50% of the average level of bona fide services performed over the
immediately preceding thirty-six (36) month period.



13.  CPP Limitations.  The Company has participated in the CPP; and the Company
is required to comply with the requirements of Section 111(b) of the EESA, as
amended from time to time, and the CPP with respect to the compensation of
certain current and future employees of the Company (as determined for purposes
of the EESA and the guidance and regulations issued by the Treasury Department
with respect to the CPP (the “CPP Requirements”)), in accordance with the CPP
Requirements.  The Associate acknowledges and understands that this Agreement
shall be administered, interpreted and construed and, if and where applicable,
benefits provided hereunder shall be limited, deferred and/or subject to
repayment to the Company in accordance with the CPP
 
-4-

--------------------------------------------------------------------------------


Requirements and Section 111(b) of the EESA, as amended from time to time, to
the extent legally applicable with respect to the Associate, as determined by
the Committee in its discretion.  The Committee shall have the right
unilaterally to amend this Agreement to effect or document any changes or
additions which in its view are necessary or appropriate to comply with the CPP
Requirements and Section 111 of the EESA, as amended from time to time.


To evidence their agreement to the terms, conditions and restrictions hereof,
the Company and the Associate have signed this Agreement as of the date first
above written.
 
 

COMPANY:       TRUSTMARK CORPORATION        By:
 
   Its:           ASSOCIATE:          By:
 
           <<name>>  

 
 
 
 
 
 
 
 
 
 
-5-

--------------------------------------------------------------------------------

